Citation Nr: 1047296	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal entitlement to benefits.

2.  Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

There is no verified service for the appellant.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Manila, the Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an October 2008 administrative decision, the RO 
determined that the appellant did not have qualifying service to 
be  eligible for VA benefits.  In a May 2009 decision, the RO 
determined that the appellant did not have qualifying service to 
be eligible for the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

Additional evidence was received after the issuance of the 
supplemental statement of the case in December 2009, without a 
waiver of the right to have the additional evidence reviewed by 
the RO.  As the additional evidence is either duplicative of 
evidence already of record or does not have a bearing on the 
appellate issues, a referral of the additional evidence to the RO 
for initial consideration is not warranted.  38 C.F.R. § 
20.1304(c).

The appellant requested a hearing before a Veterans Law Judge, to 
be held at the RO, but she withdrew this request in July 2010 
correspondence.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.






CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2010).

2.  The appellant does not have recognized active military 
service for the purpose of eligibility for the one-time payment 
from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2010); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As it is the law, and not the facts, that are dispositive of the 
appeal, the duties to notify and assist imposed by the VCAA are 
not applicable to these claims.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  The enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Because qualifying service and how it may 
be established are outlined in statute and regulation, and 
because service department certifications of service are binding 
on VA, the Board's review is limited to interpreting the 
pertinent law and regulations.

II.  Analysis

The appellant seeks entitlement to basic eligibility for VA 
benefits.  She also seeks entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.  Both issues 
involve the same critical legal criteria of requiring evidence 
establishing that the appellant is a "veteran" for VA purposes.  
This in turn rests on the nature of her military service.

The appellant contends that she served with a unit that should be 
recognized as establishing basic eligibility for VA benefits, to 
include the Filipino Veterans Equity Compensation Fund, but that 
her name was not carried over to the official list against which 
the names of appellants are currently matched.  She claims that 
she served with Medical Co. 65th Inf. Regt.

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before July 1, 
1946, in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the U.S. pursuant to the military 
order of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be deemed 
to have been active military, naval, or air service for the 
purposes of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such person 
or the service of any other person in the Armed Forces, except 
for specified benefits, which do not include non-service 
connected pension benefits authorized by Title 38, Chapter 15 of 
the U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD-Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

A one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009).  Payments for eligible persons will 
be either in the amount of $9,000 for non-United States citizens, 
or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In September 2008, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  In 
July 2009, the appellant submitted a Roster of Enlisted Men dated 
December 9, 1945, which showed the appellant's name as Flora 
Espirito.  The RO  requested that the service department re-
verify service with corrected personal data.  Subsequently, in 
October 2009, the NPRC again confirmed that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
February 2009 letter from the Office of Adjutant General 
submitted by the appellant fails to satisfy the requirements of 
38 C.F.R. 
§ 3.203 as acceptable proof of service, as it merely indicates 
that no service record was available.

The appellant has submitted a copy of an identification card from 
the Philippine Veterans Affairs Office; a copy of an 
identification card from the Veterans Federation of the 
Philippines; an application for old age pension; the appellant's 
affidavit; and affidavits from two individuals.  These documents, 
however, do not establish qualifying service for the purpose of 
legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The NPRC has repeatedly certified that the appellant had no 
qualifying NPRC service.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for 
the appellant, who believes there is a reason to dispute the 
report of the service department or the content of military 
records, is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

As the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces, she is not a Veteran 
for the purpose of establishing entitlement to either VA benefits 
or the one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ORDER

Legal entitlement to basic eligibility for VA benefits is denied.

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


